NO. 12-10-00200-CV

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
IN THE INTEREST                                            '    APPEAL FROM THE 307TH

OF M.P.H.,                                                 '    JUDICIAL DISTRICT COURT

A CHILD                                                    '    GREGG COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         This pro se appeal is being dismissed for failure to comply with the Texas Rules of
Appellate Procedure. See TEX. R. APP. P. 42.3(c). The judgment in this case was signed on
May 28, 2010. Appellant timely filed a notice of appeal that failed to contain the information
required by Texas Rules of Appellate Procedure 9.5 and 25.1(e), i.e., a certificate of service
showing service on all parties to the trial court's judgment.
         On June 24, 2010, Appellant was notified pursuant to Texas Rule of Appellate Procedure
37.1 that the notice of appeal was defective for failure to comply with rules 9.5 and 25.1(e). She
was further notified that unless she filed an amended notice of appeal on or before July 26, 2010,
the appeal would be referred to the court for dismissal. See TEX. R. APP. P. 42.3(c). On July 21,
2010, Appellant filed an amended notice of appeal. However, the amended notice did not cure
the defect. Accordingly, the appeal is dismissed for failure to comply with the Texas Rules of
Appellate Procedure. See TEX. R. APP. P. 42.3(c); Feist v. Berg, No. 12-04-00004-CV, 2004 WL
252785, at *1 (Tex. App.-Tyler Feb. 11, 2004, pet. denied); Feist v. Hubert, No. 12-03-00442-
CV, 2004 WL 252285, at *1 (Tex. App.-Tyler Feb. 11, 2004, pet. denied).
Opinion delivered July 30, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.



                                                    (PUBLISH)